Case 0:19-cv-62239-FAM Document 1-2 Entered on FLSD Docket 09/09/2019 Page 1 of 2




                                     6RXWKHUQ'LVWULFWRI)ORULGD

          JALINE FENWICK
    Individually and on behalf of all
        others similarly situateG



    FLORIDA PET RETAILERS, INC. AND
      POOCHES OF PINES, INC. D/B/A
       PETLAND PEMBROKE PINES




                        POOCHES OF PINES INC. d/b/a PETLAND PEMBROKE PINES
                        VHUYLQJLWV5HJLVWHUHG$JHQW,LUIS MARQUEZ DWWKHDGGUHVVRI
                                          8181 NW 154th ST.
                                          Suite 270
                                          Miami Lakes, FL 33016




                        0DQXHO6+LUDOGR
                        (/DV2ODV%RXOHYDUG6XLWH
                        )W/DXGHUGDOH)ORULGD
                        (PDLO0+LUDOGR#+LUDOGRODZFRP
                        7HOHSKRQH
Case 0:19-cv-62239-FAM Document 1-2 Entered on FLSD Docket 09/09/2019 Page 2 of 2




                               3522)2)6(59,&(




                                       



                                              RQ




   RQ




                                              RQ




                                                                                    


                                                                          
